Supreme Court



       In the Matter of Zvi Hershel Smith.          No. 2009-43 M.P.



                               ORDER

       This matter came before the Court at its conference on January 10, 2013,

pursuant to a petition for reinstatement to the practice of law submitted in

accordance with Article III, Rule 16 of the Supreme Court Rules of Disciplinary

Procedure. The petitioner, Zvi Hershel Smith, was suspended from the practice of

law by order of this Court on an interim basis on May 25, 1995. On May 15,

1998, after his conviction on two counts of felony embezzlement, he was

disbarred.

       On a petition for reinstatement, it is the burden of the petitioner pursuant

to Rule 16(c) to demonstrate to this Court by clear and convincing evidence that

he has “the moral qualifications, competency and learning in law required for

admission to practice law in this State and that his or her resumption of the

practice of law within the State will be neither detrimental to the integrity and

standing of the Bar of the administration of justice nor subversive of the public

interest.” Having reviewed the petition, the report filed by Disciplinary Counsel

in accordance with Article III, Rule 5(b)(4) of the Supreme Court Rules of

Disciplinary Procedure, and after hearing the representations of the petitioner and

Disciplinary Counsel, we conclude that the petitioner has not met his burden.

       Accordingly, the petition for reinstatement is hereby denied.




                                     1
Entered as an Order of this Court this 22nd day of January, 2013.

                                     By Order,



                                     ___________/s/_________________
                                           Clerk




                             2
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Zvi Hershel Smith.

CASE NO:            No. 2009-43 M.P.

COURT:              Supreme Court

DATE ORDER FILED:   January 22, 2013

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A – Court Order

ATTORNEYS ON APPEAL:

                    For Petitioner:    Zvi Hershel Smith
                                       Pro Se

                    For Respondent: David Curtin, Esq.
                                    Disciplinary Counsel